UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 13-6470


LEVON TODD,

                 Petitioner - Appellant,

          v.

LEWIS SMITH,

                 Respondent - Appellee.



Appeal from the United States District Court for the Western
District of North Carolina, at Asheville.   Robert J. Conrad,
Jr., District Judge. (1:12-cv-00025-RJC)


Submitted:    July 18, 2013                 Decided:   July 23, 2013


Before WILKINSON, MOTZ, and SHEDD, Circuit Judges.


Remanded by unpublished per curiam opinion.


Levon Todd, Appellant Pro Se.      Mary Carla Hollis, Assistant
Attorney General, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Levon Todd seeks to appeal the district court’s order

denying relief on his 28 U.S.C. § 2254 (2006) petition.                       Parties

are accorded thirty days after the entry of the district court’s

final judgment or order to note an appeal.                        Fed. R. App. P.

4(a)(1)(A).         The district court may, however, extend the time

for filing a notice of appeal if a party so moves within thirty

days       after    expiration      of   the      original   appeal       period     and

demonstrates excusable neglect or good cause for the extension.

Fed. R. App. P. 4(a)(5)(A)(i)-(ii); Washington v. Bumgarner, 882

F.2d 899, 900–01 (4th Cir. 1989).

              The       district   court’s     order   dismissing    Todd’s    § 2254

petition was entered on the docket on January 14, 2013.                            Thus,

Todd had until February 13, 2013 to file a notice of appeal.

The notice of appeal was filed, at the earliest, on February 23,

2013. *      Because Todd’s notice of appeal was filed beyond the

expiration         of    the   appeal    period    but   within     the    thirty-day

excusable neglect period, we construe as a timely request for an

       *
       Although Todd’s notice of appeal indicates it was signed
on February 23, 2013, Todd indicates in his informal brief that
his notice of appeal was placed in his institution’s internal
mailing system for mailing on March 7, 2013.     See Houston v.
Lack, 487 U.S. 266, 276 (1988) (holding that a pro se prisoner’s
notice of appeal is considered filed the moment it is delivered
to prison authorities for mailing to the court).




                                             2
extension    of   time   the   letter        accompanying   Todd’s    notice   of

appeal.     Accordingly, we remand this case to the district court

for   the    limited     purpose   of        determining    whether   Todd     has

demonstrated      excusable    neglect       or   good   cause   warranting    an

extension of the appeal period.                The record, as supplemented,

will then be returned to this court for further consideration.



                                                                      REMANDED




                                         3